The parties to this action have filed herein the following stipulation:
"It is hereby stipulated and agreed by all of the parties interested in the within matters that the above and foregoing cause may be modified by decreasing the amount of the bonds ordered issued in said cause to the extent and in the sum of $8,000, and as so modified the judgment of the trial court shall be in all respects affirmed.
"It is further stipulated and agreed that the costs in said matter, in the sum of $126.50, shall be taxed to the Home State Bank, a corporation.
"Dated this 6th day of October, A.D. 1926."
The judgment of the trial court is therefore modified in accordance with said stipulation, and as so modified is affirmed.
HARRISON, MASON, HUNT, CLARK, and RILEY, JJ., concur.